DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: In lines 1-3, the recitation “further comprising: a supporting frame supporting the storeroom and lifted or lowered along with the storeroom,” should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2008-0101334 A (Kim).
With respect to claim 1: Kim discloses a refrigerator (refrigerator 1) comprising: a main body (main body 10); a door (door 15) arranged to be pulled out from the main body; a storeroom (storage container 14) arranged to be pulled out from the main body along with the door; a slide device comprising: the storeroom (storage container 14), and a supporting frame (at least the four guide rails 17b) supporting the storeroom and lifted or lowered along with the storeroom, and a lift device (lifting device 40) configured to guide a vertical direction movement of the storeroom with respect to the door in connection with a horizontal movement of the door, wherein the lift device comprises: a guide (inclined rack gear 41) comprising a portion sloping upward or downward in a pull-out direction of the storeroom (Figs. 5-6), and a guidee (pinion gear 42) guided by the guide so that the storeroom is lifted when the guidee is moved along the guide (Figs. 5-6).
With respect to claim 2: Kim discloses wherein the guide (rack gear 41) is arranged in the slide device or the main body (freezing chamber 11 of main body 10), and wherein the guide (pinion gear 42) is arranged in the main body or the slide device (container 14 of the “slide device”).
With respect to claim 3: Kim discloses wherein the guide (rack gear 41) comprises: a starting end (right, lower end) at which the guidee is located when the storeroom is in a closed state in which the storeroom is received in the main body, 2Appl. No.: 17/358,801Response dated: September 27, 2022Reply to Office Action of: July 6, 2022an ending end (left, upper end) at which the guidee is located when the storeroom is in an open state in which the storeroom is pulled out from the main body, and a slope portion (middle portion of gear 41, between the left and right ends) slantingly extending between the starting end and the ending end.
With respect to claim 6: Kim Fig. 6 discloses wherein the slope portion slantingly extends upward or downward in the pull-out direction of the storeroom.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2010-0109466 A (Saito) in view of KR 2008-0101334 A (Kim).
With respect to claim 1: Saito discloses a cabinet comprising: a main body (base cabinet 30); a door (front plate 134a) arranged to be pulled out from the main body; a storeroom (loading member 150) arranged to be pulled out from the main body along with the door; a slide device comprising: the storeroom (loading member 150), and a supporting frame (supporting member 160) supporting the storeroom and lifted or lowered along with the storeroom, and a lift device configured to guide a vertical direction movement of the storeroom with respect to the door in connection with a horizontal movement of the door, wherein the lift device comprises: a guide (rail 200) comprising a portion sloping upward or downward in a pull-out direction of the storeroom (Fig. 10 in particular), and a guidee (roller 170 and/or roller 172) guided by the guide so that the storeroom is lifted when the guidee is moved along the guide.
Saito does not disclose base cabinet 30 is a refrigerator. 
Saito [0023] and [0080] disclose the cabinet 30 is used in a kitchen 100. Saito [0002]-[0003] and [0076] teach that the purpose of the invention is to raise the loading member 150 upward with the drawing out of the drawer 134, to enable loading at a sufficient height to preclude bending. Saito [0078]-[0080] is open to using the loading member 150 in other cabinets. Saito [0031] teaches the shape and volume of the loading member 150 can be varied. 
Raising up a container so a user does not have to bend over is the same purpose and problem identified by Kim. Kim’s invention is a refrigerator 1 with a container 14 that raises when door 15 is opened. See Kim page 2, line 69 to page 5, line 170. 
Both Saito and Kim identify and solve the same problem, but disclose different apparatuses to achieve the solution to the problem. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Saito’s structure to movably support a freezer container, similarly to Kim’s invention, in order to increase the industrial applicability (marketability, uses) of Saito’s invention. 
In the combination, Saito’s drawer 134 is used in Kim’s freezing chamber 11. Saito’s loading member 150 is adapted in shape and volume, according to Saito [0031], to function analogously to Kim’s container 14.
With respect to claim 2: Saito, as modified, meets wherein the guide (Saito’s rail 200) is arranged in the slide device or the main body (freezing chamber 11, part of the main body), and wherein the guide (Saito’s roller 170 and/or 172) is arranged in the main body or the slide device (supporting member 160, part of the slide device).
With respect to claim 3: See Saito Figs. 10 and 11a-11c for wherein the guide comprises: a starting end (210a/ 220a) at which the guidee is located when the storeroom is in a closed state in which the storeroom is received in the main body, 2Appl. No.: 17/358,801Response dated: September 27, 2022Reply to Office Action of: July 6, 2022an ending end (210c/220c) at which the guidee is located when the storeroom is in an open state in which the storeroom is pulled out from the main body, and a slope portion (210b/220b) slantingly extending between the starting end and the ending end.
With respect to claims 4-7: See Saito Fig. 10 for the claimed configurations. 
With respect to claim 8: See the cross-section A-A detail in Saito Fig. 10, which shows the parts 210 and 220 meet “a groove” as claimed. Saito Figs. 3 and 11a-11c show the rollers 170 and 172 as the guide within the groove as claimed. 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2010-0109466 A (Saito) in view of KR 2008-0101334 A (Kim) as applied to claim 1 above, and further in view of US 10,465,970 B1 (Kang).
With respect to claim 9: Saito does not disclose “an X link” as claimed.
Kang discloses a refrigerator with a container 36 that moves up and down. Kang Figs. 22-25 and 34 show X link structure used to guide vertical motion of the container 36. Kang shows it is known to combine X link structure and additional guiding structure in order to guide vertical motion of a refrigerator container. 
With Saito’s loading member 150 enlarged to the size of Kim’s container 14, it is obvious to add the X link structure in order to provide stability for the larger size (and therefore larger capacity) container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add X link structure to Saito’s invention, in order to provide stability during raising and lowering of the larger loading member 150.
With respect to claim 10: By making the same combination/modification as in the rejection of claim 9 above, Kang’s X link structure meets the claimed “arm member”. See Kang Figs. 22-25. 
The arms of the X link structure (84) are arranged to be pulled out from the main body along with the storeroom. The claimed “sliding” occurs at parts 825 and 835. The claimed “turning” is the rotating of the arms during raising and lowering. The raising of the X link structure 84 results in movement that meets “wherein the arm member is arranged to turn to lift the storeroom”. 
Allowable Subject Matter
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The amendments dated 27 September 2022 necessitate the new grounds of rejection presented in this Office action. Said new grounds of rejection render moot the Applicant’s remarks dated 27 September 2022, which are drawn to grounds of rejection that are no longer relied upon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637